Citation Nr: 9928984	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for postoperative 
residuals of a right knee medial meniscus tear.

2.	Entitlement to service connection for a partial herniated 
nucleus pulposus with radiculopathy and low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The appellant served on active duty for 42 days between May 
and July 1976.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 


REMAND

After reviewing the claims file the Board finds that 
additional development is in order.  In this regard, the 
Board observes that in 1972, prior to his entrance into the 
service the appellant injured his knee in a motorcycle 
accident.  In November 1972, he underwent a repair of the 
joint capsule, and the removal of the right medial meniscus 
at Lee Memorial Hospital.  The postoperative diagnosis was 
medial meniscal tear, with a rather large detachment 
posteriorly, and a tear in the posterior capsule of the 
joint.  There were also adhesions of the lateral compartment 
of the joint and mild laxity of the cruciates.

On the appellant's May 1976 Report of Medical History for 
entrance into the service, the examiner indicated that the 
claimant had underwent a right knee arthroscopy due to a 
motor vehicle accident.  Reportedly, he had experienced "no 
trouble since."  Physical examination in May 1976 revealed 
normal lower extremities.  The veteran was ultimately 
assigned a normal physical profile for his lower extremities 
at enlistment.   

In June 1976, 14 days after entering active duty, the 
appellant complained of severe, incapacitating right knee 
pain and stiffness.  X-ray studies were within normal limits.  
In another June 1976 treatment report he complained of pain 
and stiffness inside the right knee and low back pain 
radiating up to the neck.  

On June19, 1976, the veteran stated that the condition of his 
knee was the same as that which was present at enlistment.

A July 1976 Medical Board Report indicated that the appellant 
entered boot camp in May 1976.  He complained of right knee 
pain at sick call in June 1976.  The appellant related the 
history of a right knee injury sustained in a motorcycle 
accident, with the subsequent excision of the right medial 
meniscus.  After a prolonged recovery, complicated by an 
infection requiring open drainage, he still continued to have 
knee problems.  Thereafter, he was unable to participate in 
athletics and developed lower back pain.  

After two weeks of recruit training he developed edema of the 
right knee without effusion after strenuous exercise.  He was 
admitted to the Medical Holding Company to await his prior 
medical records that verified an extensive medial 
meniscectomy.  Due to his preexisting chronic physical 
disability resulting from a right knee post-medial 
meniscectomy, he was given a medical discharge from the Navy 
with a diagnosis of right knee chondromalacia that existed 
prior to entrance.  The recommendation was that he be 
discharged from the service by reason of erroneous 
enlistment.  The veteran signed a statement indicating that 
he understood the finding and that he did not wish to offer 
rebuttal.  The medical board did not find any evidence of 
aggravation.

At his BVA hearing in Washington, D.C., the appellant 
testified that he sustained a injury in a motorcycle accident 
in 1972.  After approximately 15 days of basic training, he 
was seen for right knee complaints.  The appellant stated 
that he had been involved in a tug-a-war competition in which 
the other side gave up and that some of the people on his 
side fell on top of him.  He also claims that, at this time, 
he fell on a water or fuel pipe protruding from the ground, 
resulting in his knee and back twisting.  He indicated that 
his right knee swelled up like a balloon and a tube was 
inserted in his knee which drained for one to two weeks.  The 
Board observes that the contemporaneously recorded service 
medical records do not make any reference to a "tug-a-war" 
competition.

In considering the foregoing, the Board observes that the 
appellant only served 42 days of active duty.  Further, the 
Medical Board determined that the appellant, due to a 
preexisting chronic physical disability resulting from a 
right knee post-medial meniscectomy, was to be given a 
medical discharge from the Navy with a diagnosis of right 
knee chondromalacia that existed prior to entrance.  The 
examiner did not find that any preexisting right knee 
disorder was aggravated by service.   

The Board further observes that, subsequent to service, there 
are no records for almost another 20 years, when in 1995 the 
appellant reported complaints of permanent aggravation of his 
right knee disorder.  Similarly, there is no diagnosis of a 
back disorder prior to 1995.  

On VA examination in July 1995, however, the appellant was 
diagnosed by a physician's assistant with chronic low back 
pain probably secondary to previous injury with resultant 
mechanical lumbar strain, progressive radicular complaints, 
bilateral lower extremities and feet, probably secondary to a 
partial herniated nucleus pulposus at L4-L5, chronic 
paresthesias, bilateral lower extremities of feet.  He was 
also diagnosed with chronic right knee arthralgias, probably 
secondary to a previous injury, status post right knee 
exploration, status post reinjury, right knee, probable 
internal derangement, chronic progressive painful arthralgias 
and swelling and instability, probably secondary to 
patellofemoral syndrome.

The July 1995 examination report grounds the claims at issue.  
Hence, these claims are well grounded.  38 U.S.C.A. § 5107 
(West 1991).  On consideration of the above medical evidence, 
however, the Board finds that further development is in order 
to clarify the relationship, if any, between the appellant's 
current right knee and back disorders and service.
 
Therefore, this case is REMANDED for the following action:

1.	 The appellant should be afforded a VA 
examination by an orthopedist to 
determine the nature and etiology of any 
right knee and back disorders.  Since it 
is important that each disability be 
viewed in relation to its history, the 
appellant's claims folder and a copy of 
this REMAND, must be made available to 
and reviewed by the orthopedist prior to 
conducting the requested examination.  If 
the orthopedist determines that the 
appellant has current right knee and back 
disorders, he/she must offer an opinion 
as to whether it is at least as likely as 
not that these disorders were caused, or 
chronically aggravated, during the 42 day 
period of active duty service.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

2.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issues on appeal.  If any determination 
remains adverse to the appellant, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to secure additional 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

  P, U, L, H, E, S----The "P" stands for "physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower 
extremities"; the "H" stands for "hearing and ear"; the "E" stands for "eyes"; and the "S" stands for "psychiatric."  Para. 9-3(b)(1)-(6), 
Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987).  See also Hanson v. Derwinski, 1 Vet.App. 512, 514 (1991).  "L" or "lower 
extremities" includes "the feet, legs, pelvic girdle, lower back musculature, and the lower spine (lower lumbar and sacral) in regard to 
strength, range of motion, and general efficiency."  Para. 9-3(b)(1)(3), AR 40-501, Change 35.  "An individual having a numerical 
designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any 
military assignment."  Odiorne v. Principi, 3 Vet.App. 456, 457 (1992).



